Case 1:21-mc-00004-TWP-MJD Document 8 Filed 02/23/21 Page 1 of 11 PageID #: 61




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF INDIANA
                                INDIANAPOLIS DIVISION

 PACERS BASKETBALL, LLC,
                                               Case No.: 1:21-MC-00004-TWP-MJD
                   Petitioner/Movant
 vs.                                           Related Case: Brian Bowen, II v. adidas
                                               America, Inc., et al., Case No. 3:18-cv-3118
 ADIDAS AMERICA, INC.,

                   Respondent.


                ADIDAS AMERICA, INC.’S RESPONSE IN OPPOSITION
                TO PACERS BASKETBALL, LLC’S MOTION TO QUASH
                      SUBPOENA TO PRODUCE DOCUMENTS

        Respondent adidas America, Inc. (“adidas”) respectfully submits this response in

 opposition to Petitioner/Movant Pacers Basketball, LLC’s (the “Pacers”) Motion to Quash

 Subpoena to Produce Documents, Doc. 1. The subpoena is reasonable in scope and requests

 documents that are relevant and necessary to the underlying litigation. The documents are

 unavailable from other sources, and any confidential documents will be thoroughly protected by

 a confidentiality order already in place. Accordingly, the Pacers’ motion should be denied, and

 the Pacers should be required to produce all documents in its possession, custody, or control

 responsive to the lawfully issued subpoena.

                                 RELEVANT BACKGROUND

        This discovery dispute arises out of a subpoena issued to the Pacers in connection with

 Brian Bowen, II v. adidas America, Inc., et al., Case No. 3:18-cv-3118 (the “Bowen Case”), a

 case brought by Brian Bowen, II (“Mr. Bowen”) against adidas and several other defendants in

 the United States District Court for the District of South Carolina. In the Bowen Case, Mr.

 Bowen alleges that the defendants conspired among themselves and with Mr. Bowen’s own



                                                  1
Case 1:21-mc-00004-TWP-MJD Document 8 Filed 02/23/21 Page 2 of 11 PageID #: 62




 father to enrich Mr. Bowen’s father in exchange for steering Mr. Bowen to a college basketball

 program of their choosing, and in doing so caused Mr. Bowen to lose the “opportunity to enter

 the NBA draft as a first or second round draft pick after only one or two years of experience

 playing Division I basketball and associated impact on his lifetime career earnings.”         See

 Amended Complaint in the Bowen Case ¶ 299 (Exhibit A). Mr. Bowen seeks millions of dollars

 in damages from adidas and the other defendants.          See Mr. Bowen’s supplemental Rule

 26(a)(1)(A)(iii) initial disclosure (Exhibit B).

        For the sake of judicial economy, adidas will refrain from providing a detailed discussion

 of the merits—or more accurately, the lack thereof—of the Bowen Case, but it vigorously denies

 any wrongdoing on the part of the company and believes it will obtain summary judgment.

 Nevertheless, in the meantime, adidas must defend itself against Mr. Bowen’s fanciful claim that

 he failed to secure a multi-million dollar NBA rookie contract solely because he did not play

 Division I college basketball, and not because of any of his actual or perceived shortcomings as a

 player. Accordingly, adidas has diligently engaged in discovery related to Mr. Bowen’s alleged

 damages.

        As part of adidas’ discovery efforts necessary to refute Mr. Bowen’s alleged damages,

 adidas issued a duly authorized subpoena (the “Subpoena”) to the Pacers on November 20, 2020.

 See Doc. 1-1 (Subpoena). For the second consecutive season, Mr. Bowen is a “two-way” player

 for the Pacers, a professional NBA basketball team, and the Fort Wayne Mad Ants, the Pacers’

 development team. See Doc. 1 at 1. The Subpoena contains eleven narrowly tailored requests

 for documents related to the Pacers’ decisions each season to hire Mr. Bowen as a player and the

 effect, if any, his lack of experience playing college basketball and his experience prior to




                                                    2
Case 1:21-mc-00004-TWP-MJD Document 8 Filed 02/23/21 Page 3 of 11 PageID #: 63




 joining the Pacers actually had on the Pacers’ decision to hire him. See Doc. 1-1 at 23-25

 (Subpoena).

          The subpoenaed documents are directly relevant to Mr. Bowen’s claim that he is entitled

 to millions of dollars in damages for lost future earnings because of the purported negative

 impact his failure to play Division I college basketball allegedly had on his prospects as an NBA

 player. Information regarding the Pacers’ decisions to sign Mr. Bowen, and how and to what

 extent his experiences prior to and since joining the team have impacted the team’s decision-

 making, is highly probative on the issue of whether Mr. Bowen’s failure to play in the NCAA

 had the effect on his career that he claims. This information is not available from any source

 other than the Pacers.

          In sum, the documents requested by the Subpoena are highly relevant, crucial to adidas’

 defense against Mr. Bowen’s damages claims (baseless as those claims may be), and unavailable

 from any source other than the Pacers. The Court should decline the Pacers’ motion and require

 the team to produce all documents responsive to the Subpoena, subject to the protections of the

 comprehensive confidentiality order entered in the Bowen Case, which is discussed in detail

 below.

                                   STANDARD OF REVIEW

          Non-party subpoena recipients are subject to the same scope of discovery permitted from

 parties pursuant to Federal Civil Procedure Rule 26.         See, e.g., Noble Roman’s Inc. v.

 Hattenhauer Distrib. Co., 314 F.R.D. 304, 307 (S.D. Ind. 2016) (“The limits and breadth of

 discovery expressed in Rule 26 are applicable to non-party discovery under Rule 45.”) (citations

 omitted). “The party seeking to quash a subpoena bears the burden of establishing the subpoena

 falls within the Rule 45 criteria [for quashing subpoenas].” Patrick Collins, Inc. v. John Doe No.



                                                 3
Case 1:21-mc-00004-TWP-MJD Document 8 Filed 02/23/21 Page 4 of 11 PageID #: 64




 3, No. 1:12-cv-844, 2013 WL 820307, at *1 (S.D. Ind. Mar. 5, 2013) (citation omitted). “As

 with other discovery issues, deciding whether to grant a motion to quash [a subpoena] lies within

 the sound discretion of the district court.” Malibu Media, LLC v. John Does 1-14, 287 F.R.D.

 513, 516 (N.D. Ind. 2012) (citations omitted).

                                           ANALYSIS

        As indicated in the Pacers’ motion, the Pacers and adidas have been able to resolve the

 issues regarding Requests Number 7 and 8 in the Subpoena. Additionally, adidas has now

 obtained the two-way player contract between the Pacers and Mr. Bowen called for by Request

 Number 4 through another source, so adidas is no longer seeking production of that contract

 from the Pacers. Therefore, the requests in the Subpoena remaining at issue in the Pacers’

 motion to quash are Requests Number 1-3, 5, 6, and 9-11. The Pacers should be required to

 produce all documents responsive to these requests because such documents are relevant,

 necessary to defend against Mr. Bowen’s claims, unavailable from any source other than the

 Pacers, and any confidential documents will be adequately protected by the confidentiality order

 entered by the Court in the Bowen Case.

        In its motion to quash, the Pacers takes the extreme position that it should not be required

 to respond to Requests Number 1-3, 5, 6, and 9-11 at all because these requests purportedly seek

 trade secrets or confidential commercial information, and, according to the Pacers, neither the

 confidentiality order already entered in the Bowen Case nor any other conceivable

 confidentiality or protective order would be sufficient.      See Doc. 1 at 6, 17-20 (“[T]he

 Confidentiality Order or any protective order would be insufficient . . . .” (emphasis added)).

 The Pacers further argue that Request Number 6, which calls for the production of “documents

 concerning interest by other NBA teams in signing Bowen Jr. to a player contract” is unduly



                                                  4
Case 1:21-mc-00004-TWP-MJD Document 8 Filed 02/23/21 Page 5 of 11 PageID #: 65




 burdensome because the Pacers “cannot speak to the interest of other NBA teams,” and it posits

 that the documents should be sought from other NBA teams who would be in possession of

 them. Id. at 16-17. Both of these arguments fail and should not excuse the Pacers from

 responding to the lawful Subpoena.

        I.      The Subpoena is Narrowly Tailored to Seek Documents that are Highly
                Relevant and Necessary to Rebut Mr. Bowen’s Claimed Damages.

        The Pacers’ motion mischaracterizes the breadth of the subpoenaed documents and

 discusses at length the proprietary nature of the Pacers’ algorithms for evaluating players, its

 “comprehensive processes and methodologies which are used to evaluate players nationally and

 internationally,” and its partnership with third-party vendors to develop customized databases

 and software for player assessments. See Doc. 1 at 8-16. The Subpoena does not ask for the

 Pacers to disclose its methods, processes, or databases for evaluating and assessing all players.

 Doc. 1-1 at 23-25 (Subpoena). Rather, ten of the eleven requests in the Subpoena ask for

 narrowly tailored categories of documents relating to Mr. Bowen only, and the eleventh is

 similarly limited in scope.1    See id.   adidas is not asking for the Pacers’ evaluations or

 assessments of all players or for any information on how it goes about that process. adidas is

 instead asking for a much narrower set of documents relating to Mr. Bowen specifically and the

 Pacers’ hiring of him and evaluation of him as a player.

        The subpoenaed documents relating to the Pacers’ hiring and evaluation of Mr. Bowen

 are indisputably relevant to the Bowen Case, which is premised entirely on the notion that Mr.

 1
   The only request that is not explicitly limited to Mr. Bowen, Request Number 11, asks for
 documents “sufficient to show the Pacers’ assessment of the [Australian] National Basketball
 League (“NBL”), including its views on the viability of playing basketball in the NBL as a path
 to the NBA.” Doc. 1-1 at 25. Thus, this request also does not seek all documents regarding the
 Pacers’ methods for evaluating players, but instead merely seeks documents “sufficient to show”
 the Pacers’ general views on the viability of playing in the NBL as a path to the NBA, which is
 relevant to the Bowen Case because Mr. Bowen played in the NBL prior to joining the Pacers.

                                                 5
Case 1:21-mc-00004-TWP-MJD Document 8 Filed 02/23/21 Page 6 of 11 PageID #: 66




 Bowen’s NBA career prospects were directly and provably harmed by Defendants’ actions. In

 addition to being relevant, the documents are also necessary to defend against Mr. Bowen’s

 claim that he is entitled to millions of dollars in damages from adidas and the other defendants

 for lost future earnings as a result of the alleged harm to his NBA career prospects. Furthermore,

 documents regarding the Pacers’ hiring of Mr. Bowen are not available from any source other

 than the Pacers. The fact that no competitor of the Pacers is a party to the Bowen Case further

 weighs against granting the Pacers’ motion to quash on the ground that the Subpoena requests

 commercially sensitive information. See, e.g., Everco Indus., Inc. v. O.E.M. Prods. Co., 362 F.

 Supp. 204, 206 (N.D. Ill. 1973) (considering the parties’ status as competitors in whether to order

 production of certain commercial documents).

        II.     Any Confidential Information Will be Thoroughly Protected by the
                Confidentiality Order Entered in the Bowen Case.

        The Pacers’ primary objection to the Subpoena is that it calls for the production of

 confidential commercial information. A confidentiality order (the “Confidentiality Order”) has

 already been entered in the Bowen Case, and it was provided to the Pacers along with the

 Subpoena.    See Doc. 1-1 at 4-17 (Confidentiality Order).          The Pacers acknowledge the

 Confidentiality Order in its motion but insist that neither it, nor any other conceivable protective

 order, would be sufficient to protect its information. adidas does not dispute that many, and

 perhaps all, of the subpoenaed documents could be appropriately designated as confidential

 under the Confidentiality Order, but adidas does dispute the rather hyperbolic claim that no

 confidentiality order could adequately protect the subpoenaed documents. The Subpoena seeks

 documents about basketball, not the nuclear launch codes.

        The Confidentiality Order entered by the court in the Bowen Case is binding on all

 parties and their counsel. Id. at 13 ¶ 14. The Order explicitly covers documents produced by

                                                  6
Case 1:21-mc-00004-TWP-MJD Document 8 Filed 02/23/21 Page 7 of 11 PageID #: 67




 non-parties pursuant to a subpoena, which would include documents produced by the Pacers in

 response to the Subpoena, and permits a non-party subpoena recipient to designate documents as

 “confidential” if they contain trade secrets, confidential research, commercial information, or

 other sensitive information, and such designation has the same force and effect as if made by a

 party. Id. at 11 ¶ 11 and 5 ¶ 3. Use of any documents designated as confidential is prohibited for

 “any purposes whatsoever other than preparing for and conducting” the Bowen Case. Id. at 6

 ¶ 5.a.   Further, the Order strictly limits the individuals to whom documents designated as

 confidential may be disclosed, and any disclosure to a person not employed by the parties to the

 Order or their counsel requires execution of an acknowledgment and agreement to be bound by

 the terms of the Order prior to the disclosure. Id. at 6 ¶ 5.b. If a party receives a subpoena or

 other request for the production of any documents designated as confidential, the recipient of the

 subpoena cannot produce the documents until it provides notice to the party who produced the

 documents so that it may move to quash or limit the subpoena or request if desired. Id. at 7-8

 ¶ 5.c. The Order also requires a party seeking to file a document designated as confidential to

 redact the document with the consent of the producing party, or submit the document solely for

 an in camera review or file it under seal when appropriate. Id. at 8-9 ¶ 6. At the end of the

 Bowen Case, the provisions of the Order restricting the use of confidential documents will

 remain in place, and all confidential documents must be returned to the producing party or

 destroyed. Id. at 10 ¶ 9.b. This is just a summary of the numerous protections provided for by

 the Confidentiality Order.

          Thus, the Confidentiality Order already in place in the Bowen Case imposes a

 comprehensive set of restrictions and obligations to ensure the protection of confidential

 documents produced in the litigation, including specifically those produced by non-party



                                                 7
Case 1:21-mc-00004-TWP-MJD Document 8 Filed 02/23/21 Page 8 of 11 PageID #: 68




 subpoena recipients such as the Pacers.       The Pacers contend, however, that neither this

 Confidentiality Order, nor any other conceivable protective order, would be sufficient. This

 position is unreasonable.   Given its numerous protections, the Confidentiality Order would

 thoroughly safeguard any confidential information of the Pacers, just as it does for adidas’ own

 commercially confidential and sensitive documents produced in the Bowen Case. Even though

 adidas maintains that the Confidentiality Order is sufficient to protect the Pacers’ documents,

 adidas’ counsel offered during discussions with counsel for the Pacers to enter into any

 reasonable protective order that the Pacers would like, including one with an option to designate

 documents for “Attorney’s Eyes Only,” but the Pacers’ attorney stated that there is no protective

 order that the Pacers would accept as adequate.

        The Confidentiality Order provides thorough protection for the Pacers’ documents

 responsive to the Subpoena, and the Pacers should, therefore, be required to produce all

 documents responsive to Requests Number 1-3, 5, 6, and 9-11, subject to the terms of the

 Confidentiality Order. See, e.g., Brake Plus LLC v. Kinetech LLC, No. 1:14-cv-1415, 2015 WL

 630246 (S.D. Ind. Feb. 11, 2015) (denying a motion to quash a subpoena requiring the

 production of confidential commercial documents subject to the provisions of a protective order

 and an additional requirement to provide notice to the non-party about whom the documents

 pertained and an opportunity to designate them as confidential); Apex Colors, Inc. v. Chemworld

 International Ltd., Inc., No. 2:14-cv-273, 2014 WL 7183631, at *3-4 (N.D. Ind. Dec. 16, 2014)

 (denying a motion to quash a subpoena seeking the production of confidential commercial

 information and holding that a confidentiality order limiting disclosure of the confidential

 information, along with a requirement that counsel for the receiving party obtain permission

 from the court before disclosing the documents to anyone, adequately protected the subpoena



                                                   8
Case 1:21-mc-00004-TWP-MJD Document 8 Filed 02/23/21 Page 9 of 11 PageID #: 69




 recipient); Albany Molecular Research, Inc. v. Schloemer, 274 F.R.D. 22, 26 (D.D.C. Apr. 14,

 2011) (“The existence of a protective order weighs against quashing the subpoena on

 commercial information grounds because the protective order is designed to protect and prevent

 public disclosure of confidential and sensitive business information, like that potentially at issue

 here.”) (citation omitted); Cohen v. City of New York, 255 F.R.D. 110 (S.D.N.Y. 2008) (denying

 a motion to quash a subpoena and ordering the production of confidential commercial videotapes

 “subject to a protective order strictly limiting the use of the tapes to the instant litigation”).

         III.    Request Number 6 is Not Unduly Burdensome.

         Request Number 6 calls for the production of “[a]ll documents concerning interest by

 other NBA teams in signing Bowen Jr. to a player contract.” Doc. 1-1 at 24. The Pacers argue

 that this request is unduly burdensome because it is not privy to this information, and the request

 should be directed at other NBA teams who are in possession of such documents. Doc. 1 at 16-

 17. The request, however, does not ask for the Pacers to produce documents it does not have.

 Pursuant to Rule 45(a)(1)(A)(iii) and the Definitions and Instructions provided in the Subpoena,

 the Pacers are required only to produce responsive documents in its possession, custody, or

 control. Doc. 1-1 at 22 ¶ 20. The request is further limited by the Definitions and Instructions to

 the time period from January 1, 2017, to the present. Id. at 23 ¶ 24. This request is reasonable in

 scope, and the Pacers’ objection that it is unduly burdensome is unfounded.

                                            CONCLUSION

         For the reasons set forth herein, adidas respectfully requests that the Court deny the

 Pacers’ motion to quash the Subpoena, Doc. 1, and require the Pacers to produce all documents

 in its possession, custody, or control that are responsive to Requests Number 1-3, 5, 6, and 9-11

 of the Subpoena within ten (10) days of entry of an Order denying the motion to quash.



                                                    9
Case 1:21-mc-00004-TWP-MJD Document 8 Filed 02/23/21 Page 10 of 11 PageID #: 70




                                        Respectfully submitted,

                                        /s/ Emily L. Connor_____________
                                        Emily L. Connor (#27402-49)

                                        Attorney for Respondent adidas America, Inc.


 LITTLER MENDELSON, P.C.
 A Professional Corporation
 111 Monument Circle, Suite 702
 Indianapolis, IN 46204
 Telephone: 317.287.3600
 Facsimile: 317.636.0712
 E-mail: econnor@littler.com




                                      10
Case 1:21-mc-00004-TWP-MJD Document 8 Filed 02/23/21 Page 11 of 11 PageID #: 71




                                   CERTIFICATE OF SERVICE

           I hereby certify that I have this 23rd day of February, 2021, filed a copy of the foregoing

 adidas America, Inc.’s Response in Opposition to Pacers Basketball, LLC’s Motion to Quash

 Subpoena to Produce Documents electronically. Service will be made electronically on all ECF-

 registered counsel of record via email generated by the Court’s ECF system.

                                         Stacy Walton Long
                                         KRIEG DEVAULT LLP
                                         One Indiana Square, Suite 2800
                                         Indianapolis, Indiana 46204
                                         Phone: (317) 238-6356
                                         FAX: (317) 636-1507
                                         Email: slong@kdlegal.com

                                                /s/ Emily L. Connor



 4853-1196-7709.1 054970.1054




                                                   11
